Citation Nr: 1716420	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO. 05-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to tactical herbicide agents or as secondary to service-connected PTSD. 

3. Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to tactical herbicide agents, as secondary to service-connected PTSD, or as secondary to type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In April 2005, the Veteran and his wife testified at a local hearing before the RO Decision Review Officer (DRO) regarding the claims of service connection for diabetes mellitus and CAD. In June 2006, the Veteran and his wife testified regarding the same two issues at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the two discussed issues and engaged in a colloquy with the Veteran toward substantiation of those claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the Veteran and his wife testified at another DRO hearing regarding the claim for obstructive sleep apnea. A copy of each hearing transcript is associated with the claims file. 

In the September 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing regarding the sleep apnea claim, which was scheduled for February 2013. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In July 2013 and February 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, additional development is needed regarding the claims for diabetes mellitus and CAD; therefore, another remand regarding those issues is needed. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of entitlement to service connection for diabetes mellitus and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran demonstrates a current disability manifested by obstructive sleep apnea. 

2. The Veteran's obstructive sleep apnea was not incurred in service nor is it otherwise related to active service. 

3. The Veteran's obstructive sleep apnea was not caused and is not aggravated by the service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2009, prior to the initial adjudication of the claim in May 2010. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, to include on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The October 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service treatment records, a VA examination report, two VA medical opinions, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded a VA examination in April 2010, and additional VA medical opinions were obtained in November 2013 and November 2016. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current disability manifested by obstructive sleep apnea. Upon VA examination in April 2010, the Veteran reported difficulty sleeping, restless sleep, and pronounced snoring. The VA examiner diagnosed severe obstructive sleep apnea. 

The preponderance of the evidence, however, is against a finding that the Veteran's obstructive sleep apnea began during service or is otherwise related to service. In addition, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was caused or is aggravated by his service-connected PTSD.

In the June 1968 service separation examination report, the service physician noted no current defect or diagnosis related to the Veteran's sleep. In the accompanying Report of Medical History form, the Veteran denied "frequent trouble sleeping." 

A January 2004 VA Veteran Center examination report reflects that the Veteran reported that symptoms of his PTSD included sleep disturbances. The VA readjustment counseling therapist specifically indicated that the Veteran's sleep disturbances included insomnia, multiple awakenings, and early morning awakening. 

A July 2007 private examination report reflects that the Veteran reported an inability to stay asleep, difficulty falling asleep, and an irregular sleep schedule. He also reported awakening with a gasping or choking sensation on several occasions. The Veteran's wife reported that he demonstrated jerky bodily movements during the night. The private pulmonologist, Dr. M.A., diagnosed sleep onset and maintenance insomnia with possible restless leg syndrome. She indicated that additional diagnostic testing was needed to rule out an underlying sleep disorder including obstructive sleep apnea, periodic limb movement disorder, or nocturnal myoclonus. 

An August 2007 private polysomnography report reflects a diagnosis of severe obstructive sleep apnea. Dr. M.A. indicated that the Veteran reported a choking sensation during sleep, but denied a witnessed apnea episode. Dr. M.A. noted an apnea hypopnea index (AHI) of 36.9 events per hour and 46 periodic limb movements. She recommended use of continuous positive airway pressure (CPAP) therapy as treatment. An October 2007 follow-up polysomnography report noted that with effective CPAP therapy use, the Veteran's AHI decreased to 1.9 events per hour and his periodic limb movements also decreased to 13. 

In a September 2009 statement, Dr. M.A. indicated that she diagnosed the Veteran with sleep-related breathing disorder/obstructive sleep apnea and restless leg syndrome with periodic leg movement disorder, which is causing or contributing to his significant sleep disruption. She further indicated that the Veteran's underlying PTSD, in her opinion, "may be triggering or exacerbating" his sleep disorders. See also November 2012 Statement. 

Upon VA examination in April 2010, the Veteran reported restless sleep and difficulty sleeping since his separation from service. He further reported pronounced snoring in the preceding three to four years, which eventually led to a diagnosis of severe obstructive sleep apnea in August 2007. Following examination, the VA examiner opined that the Veteran's subjective leg symptoms are more consistent with fitful sleep or anxiety and less consistent with restless leg syndrome or periodic limb movements. The VA examiner opined that "it is unlikely that [the Veteran's] PTSD is triggering or exacerbating his" obstructive sleep apnea or leg movements. The VA examiner noted the August 2007 sleep study that indicated "limb movements may be related to respiratory events," but also noted that "per discussion with [the Veteran's mental health care] provider, there is no current evidence to support PTSD as a trigger or exacerbation for" obstructive sleep apnea, restless leg syndrome, or periodic limb movements.

In August 2010, the Veteran submitted a June 2010 newspaper article entitled "Military Sleep Apnea Cases Skyrocket, Data Shows." The article describes an increased incidence since 2000 of diagnosed cases of obstructive sleep apnea in active service members. 

A May 2011 private polysomnography report noted an AHI of 0.7 events per hour and 196 periodic limb movements. The private pulmonologist diagnosed severe obstructive sleep apnea and significant periodic limb movement of sleep disorder. 

An April 2013 VA Sleep Disorder treatment record reflects that the Veteran reported difficulty falling and staying asleep; he reported some improvement in sleep quality with CPAP therapy, which he reported using daily. The VA clinician diagnosed severe obstructive sleep apnea, and noted that the Veteran reported initiation and maintenance insomnia, which was "likely multifactorial including PTSD." 

In an August 2013 statement, Dr. M.A. opined that the Veteran's "PTSD is adversely affecting his sleep quality and treatment efficacy for his obstructive sleep apnea." As rationale, she noted that "PTSD [is] known to cause adverse effects to sleep qualities includ[ing] reduced sleep efficacy, increase[d] sleep latency and restless, fragmented sleep." She further noted that in patients with both PTSD and obstructive sleep apnea, it is more difficult to treat obstructive sleep apnea due to poor CPAP compliance and lower sleep efficacy. Dr. M.A. then specifically indicated that the May 2011 sleep study revealed "significant sleep fragmentation with high arousal index, no delta and REM sleep despite his respiratory events [being] eliminated by CPAP." Dr. M.A. noted that the Veteran's sleep quality is "remaining poor probably due to his PTSD." 

In a November 2013 VA supplemental medical opinion, the VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not secondary to his PTSD. The VA examiner indicated that a "review of the medical literature did not reveal any studies showing conclusively that sleep apnea can be directly caused by PTSD." The VA examiner noted the private opinion from Dr. M.A., but indicated that this opinion did "not present any objective clinical data that supports that [obstructive sleep apnea] is caused by PTSD." In addition, the VA examiner disagreed with Dr. M.A.'s characterization of the effectiveness of CPAP therapy, noting that the May 2011 sleep study documented that respiratory events were eliminated by CPAP therapy as evidenced by the reduction in AHI index to 0.7 events per hour. The VA examiner concluded that the Veteran was "therefore responding well and appropriately to CPAP therapy despite his PTSD and PTSD was not adversely affecting the treatment for sleep apnea." The VA examiner added that PTSD may certainly be still affecting the Veteran's sleep quality, resulting in no REM sleep and severely elevated arousal index, but that this effect was independent of obstructive sleep apnea. 

An October 2014 VA Sleep Disorder treatment record that the Veteran's reported difficulty falling and staying asleep; he reported some improvement in sleep quality with CPAP therapy, which he reported using daily. The VA clinician diagnosed severe obstructive sleep apnea, and noted that the Veteran "has problems [with] insomnia related to poor sleep hygiene, psychophysiologic, PTSD, arthritis, pain, and" periodic limb movement disorder. The VA clinician noted that the Veteran was currently taking medication for PTSD that "may affect sleep." See also March 2015 VA Sleep Disorder Treatment Record; September 2016 VA Sleep Disorder Treatment Record; October 2015 VA Sleep Disorder Treatment Record. 

In a November 2016 addendum medical opinion, the VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea is directly related to his military service. The VA examiner noted that service medical records did not reflect a diagnosis of or treatment for sleep apnea, and that the Veteran was not diagnosed with sleep apnea until 2007. The VA examiner noted statements from the Veteran and his wife that since service, he has experienced restless sleep, fighting in his sleep, and significant difficulty falling and staying asleep; however, the VA examiner indicated that "there are many reasons unrelated to sleep apnea why someone may have difficulty sleeping." She further added that none of the symptoms identified by the Veteran or his wife were "specifically suggestive or diagnostic for sleep apnea." The VA examiner also specifically addressed the newspaper article submitted by the Veteran in August 2010; however, the VA examiner indicated that it neither provided evidence that the Veteran's sleep apnea was caused by service nor provided evidence that the Veteran's sleep apnea was related to his PTSD. 

Based on the above, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea began during service or is otherwise related to service. The preponderance of the evidence is also against a finding that the Veteran's obstructive sleep apnea was caused or is aggravated by his PTSD. 

The Veteran has described symptoms related to sleep disturbances as occurring since service separation. His reports of sleep-related symptoms are supported by lay statements from his wife. Together, they described symptoms of insomnia, difficulty falling and staying asleep, restless sleep, and jerky movements during sleep. However, the preponderance of the medical evidence establishes that those symptoms reported since service are attributable to the Veteran's already service-connected PTSD. 

In contrast, the medical evidence establishes that later symptoms of choking or gasping reported by the Veteran are attributable to his obstructive sleep apnea, suggesting an onset further in time from service. The first documentation of symptoms of gasping or choking is found in a July 2007 private pulmonology treatment record. Obstructive sleep apnea was subsequently diagnosed following an August 2007 sleep study. The absence of post-service findings of, diagnosis of, or treatment for obstructive sleep apnea for almost 40 years after service separation is one factor that tends to weigh against a finding that the obstructive sleep apnea began during service or immediately following service separation. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

In the September 2016 addendum medical opinion, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea began during service or was related to any event in service. The VA examiner specifically considered the Veteran's statements and those of his wife that the Veteran experienced restless sleep, fighting in his sleep, and significant difficulty falling and staying asleep on a recurrent basis since service. The VA examiner indicated though that there are many reasons unrelated to sleep apnea why someone would demonstrate these sleep symptoms, and none of the symptoms identified by the Veteran or his wife were specifically suggestive or diagnostic for sleep apnea. The September 2016 VA examiner's opinion is consistent with the April 2010 VA examiner's opinion that the subjective leg symptoms described by the Veteran were more likely due to fitful sleep or anxiety. 

The April 2010 and September 2016 VA examiners provided medical opinion evidence that weighs against finding that the Veteran's sleep apnea was incurred as a direct result of his military service. The opinions are competent and probative evidence. The VA examiners reviewed the claims file and provided medical opinions supported by well-reasoned rationale. In addition, the April 2010 VA examiner interviewed the Veteran and performed an appropriate examination. There are no conflicting competent medical opinions of record regarding direct service connection.

There are conflicting medical opinions, however, regarding service connection for obstructive sleep apnea as secondary to the service-connected PTSD. The April 2010 and November 2013 VA examiners provided negative opinions, opining that the Veteran's sleep apnea is less likely than not caused or aggravated by his PTSD. In contrast, the Veteran's private pulmonologist provided a favorable medical opinion, specifically, that the PTSD may be triggering or exacerbating the sleep apnea or that the PTSD may be interfering with effective CPAP therapy. 

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators."). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence. Gabrielson, 7 Vet. App. at 40. Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean, 13 Vet. App. at 448-49.

In review of the conflicting medical opinions, the opinions provided by the VA examiners are more probative that the opinion provided by the Veteran's private pulmonologist. Dr. M.A. provided the same opinion in two separate statements (September 2009 and November 2012) that the Veteran's PTSD "may be triggering or exacerbating" his sleep disorders. With respect to the theory of secondary causation, these opinions are conclusory statements and are not accompanied by any rationale. In addition, Dr. M.A. provided her opinion in speculative terms ("may be triggering"); these opinions, on their own, are not persuasive. See Bloom, 12 Vet. App. at 187 (A medical statement using the terms "could," ... "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). Accordingly, the medical opinions from Dr. M.A. regarding secondary causation are afforded little probative value. 

With respect to the theory of secondary aggravation, Dr. M.A. provided a more detailed medical opinion in August 2013. In this opinion, Dr. M.A. opined that the Veteran's PTSD aggravated his sleep apnea by negatively affecting his sleep quality and interfering with effective treatment for his sleep apnea. Specifically, she indicated that PSTD is known to negatively affect sleep quality and makes it more difficult to treat sleep apnea as it results in poor CPAP compliance and lower sleep efficacy. She further indicated that while the Veteran's episodes of apnea were eliminated with CPAP use, he still demonstrated significant sleep disturbances, likely due to his PTSD. 

In the November 2013 VA supplemental medical opinion, the VA examiner agreed that Veteran experienced sleeping disturbances as a result of his PTSD. However, the VA examiner opined that these symptoms were independent of the Veteran's sleep apnea. The VA examiner noted that the May 2011 sleep study that documented elimination of apneic episodes with CPAP indicated that the Veteran was receiving effective treatment for his sleep apnea even in spite of the remaining symptoms attributable to PTSD. 

While Dr. M.A. opined that the Veteran's PTSD has aggravated his sleep apnea by interfering with effective treatment, her opinion appears inconsistent with the additional medical evidence that demonstrates that the Veteran has demonstrated improvement in his sleep apnea with CPAP therapy. Specifically, the May 2011 sleep study documented elimination of apneic events with CPAP therapy, which, as noted by the November 2013 VA examiner, contradicts Dr. M.A.'s opinion that the Veteran's sleep apnea has been aggravated by his PTSD. In addition, while Dr. M.A. indicated that PTSD, in general, interferes with effective treatment by hindering CPAP compliance, VA treatment records consistently reflect that the Veteran has maintained almost daily compliance with CPAP therapy throughout the appeal period. 

It is clear that the Veteran experiences sleep symptoms as a result of both his PTSD and his obstructive sleep apnea. While the Veteran has reported symptoms of insomnia (described by medical professionals as initiation and maintenance insomnia), restless legs, and jerky movements during sleep, these symptoms have been determined to be manifestations of his already service-connected PTSD. Dr. M.A.'s opinion that the Veteran's sleep quality is "remaining poor probably due to his PTSD" is consistent with the November 2013 VA examiner's opinion and with the opinions of VA treating clinicians who found the Veteran's insomnia likely due, at least in part, to his PTSD. The Veteran's PTSD clearly manifests in some degree of sleep impairment. However, Dr. M.A.'s opinions that the Veteran's PTSD is specifically exacerbating or aggravating his sleep apnea are not supported by sufficient rationale and are inconsistent with additional medical evidence. Therefore, Dr. M.A.'s opinions are of less probative value that the opinions provided by VA examiners who found insufficient evidence that the Veteran's PTSD caused or aggravated his sleep apnea. 

The Veteran and his wife are competent to report symptoms that they perceive through their own senses. See Layno, 6 Vet. App. 465, 469. However, to the extent that the Veteran has attempted to establish a nexus through his own lay assertions or those of his wife, the Board finds that the etiology of obstructive sleep apnea falls outside the realm of common knowledge of a layperson and neither the Veteran nor any his wife is competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Sleep disorders, including obstructive sleep apnea, require specialized training for a determination as to symptomatology, diagnosis, causation, and aggravation, and are therefore, not susceptible to lay opinions on etiology. Consequently, the lay statements of the Veteran and his wife that attempt to relate his obstructive sleep apnea to active service or to his PTSD are of no probative value.

The Board has also reviewed the newspaper article submitted by the Veteran. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509. However, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim. The newspaper article submitted by the Veteran provides general information regarding the incidence of sleep apnea in active service members, specifically noting that the incidence of in-service diagnosis has increased significantly since 2000, or since the beginning of the wars against Iraq and Afghanistan. As noted by the November 2016 VA examiner, the newspaper article does not provide a specific connection to the details of the Veteran's sleep apnea disability or establish a causal relationship between the sleep apnea and PTSD. Therefore, this evidence is not material as to the etiology of the Veteran's obstructive sleep apnea. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's obstructive sleep apnea and either his active service or PTSD, the Board finds that service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied. 


REMAND

In January 2017, the RO conducted VA examinations to determine if diabetes mellitus and CAD were related to naval service. The VA examiner only noted that the Veteran served during the Vietnam era, and found that if he was deployed, diabetes mellitus and CAD are secondary to exposure to Agent Orange. 

The opinion is not adequate. The VA examiner did not respond to the question of whether the Veteran's disabilities were related to his military service. There is presently no confirmation indicating the Veteran, who served on an aircraft carrier, was either on the landmass of Vietnam or was otherwise exposed to herbicides. The VA examiner did not provide an opinion as to whether the Veteran's disabilities were otherwise related to service. Therefore, addendum medical opinions are needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file or to substantiate by competent sources that he served on the landmass of Vietnam. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the February 2017 VA examinations (or a suitable substitute) for addendum medical opinions regarding the nature and etiology of the Veteran's diabetes mellitus and CAD. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Is the Veteran's diabetes mellitus etiologically related to any aspect of his military service?

b. Is the Veteran's CAD etiologically related to any aspect of his military service?

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Service records reflect that the Veteran served aboard the USS FORRESTAL, an aircraft carrier that was stationed in the Gulf of Tonkin in support of combat operations in North Vietnam in July 1967. On July 29, 1967, there was a fire on the flight deck of the USS FORRESTAL that led to detonation of bombs and explosion of fuel cells that were aboard the ship, which resulted in severe damage to the ship and heavy personnel casualties.

*In the June 1968 service separation examination report, the service physician noted no current defect or diagnosis related to diabetes mellitus or CAD. The service physician noted that urinalysis was negative for the presence of sugar. 

*Medical records establish a diagnosis of diabetes mellitus as early as 1992. In addition, medical records establish a diagnosis of CAD as early as August 2002; however, earlier medical records reflect "probable" CAD. See October 1999 Private Treatment Record.

*In a November 2003 statement, P.B., a friend of the Veteran, indicated that he has known the Veteran for 40 years, and knew him to be in good health until approximately the last five years when he developed diabetes and heart problems. See also December 2003 Statements from J.H. and N.O.

*In a February 2009 statement, the Veteran indicated that he was exposed to contaminants during the July 1967 fire, and indicated his belief that his chronic health problems were related to such exposure. See also February 2005 Substantive Appeal.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


